DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 27, 2021.  Claims 1-4 and 7-10 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lambers et al. (US 2019/0231434), Najarian et al. (US 2012/0143037) and Gregory et al. (US 2011/0243416).
Regarding claim 1, Lambers et al. discloses a computer-implemented method for automated analysis of a subject's medical morphology, comprising 
receiving medical imaging data (“For example, a patient's hip joint (e.g., the femoral head, the femoral neck and the acetabular cup), pelvis, and femoral condyles may be scanned with an imaging apparatus (e.g., a CT scanner, an MRI scanner, etc.)” at paragraph 0016, line 3); 
creating one or more three-dimensional models of one or more of a femur and pelvis from the medical imaging data (“the imaging data may used to build a virtual 3D model of the patient's hip joint” at paragraph 0016, line 7); and 
automatically determining one or more morphologic characteristics using the one or more 3D models (“According to some embodiments, patient-specific measurements may be integrated into a virtual 3D rendering of the 3D model. In some embodiments, additional virtual objects that are representative of the patient-specific measurements may be integrated into the virtual 3D rendering. Images may be generated that graphically illustrate important measurement and morphology features relating to an FAI lesion and proper resection of the FAI lesion” at paragraph 0017).
Lambers et al. does not explicitly disclose that the creating step comprises automatic segmentation, thresholding the medical imaging data and detecting pelvis and femur seed points.

thresholding the medical imaging data (“Since bone matter has a brighter grey-level value than soft tissue, the slice is thresholded to a binary (black and white image)” at paragraph 0060, line 3); 
detecting pelvis and femur seed points (“The initial bone mask output from process 72 is input to process 73 to find seed regions” at paragraph 0065, line 1; the seed regions are found for both pelvic and femoral regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the segmentation as taught by Najarian et al. in building the model of Lambers et al. to clearly identify the bony structures of the patient’s hip joint for further analysis.

The Lambers et al. and Najarian et al. combination does not explicitly disclose separating pelvis and femur by detecting points known to be in the space between them and approximating the shape of the femoral head and reconstructing surfaces based on the separating step.
Gregory et al. teaches a method for analysis of a subject’s medical morphology comprising

reconstructing surfaces based on the separating step (as seen in Figure 7, the femoral head is reconstructed based upon the modeling using the landmark points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the particular landmark points as taught by Gregory et al. in the segmentation of the Lambers et al. and Najarian et al. combination as they are “able to identify subtle variations in the overall shape of the joint” (Gregory et al. at paragraph 0019, line 1).
Regarding claim 2, the Lambers et al., Najarian et al. and Gregory et al. combination discloses a method as described above.
The Lambers et al., Najarian et al. and Gregory et al. combination does not explicitly disclose that the medical imaging data are of a subject's pelvis and only the proximal femur. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an imaging set of the patient’s hip joint as described to limit the amount of scanning data to only the area of interest.
Regarding claim 3, Lambers et al. discloses a method wherein the medical imaging data are computerized tomography or magnetic resonance imaging images with scan field limited to the pelvis and only the proximal femur of a subject (“For example, a patient's hip joint (e.g., the femoral head, the femoral neck and the acetabular cup), pelvis, and femoral condyles may be scanned with an imaging apparatus (e.g., a CT scanner, an MRI scanner, etc.)” at paragraph 0016, line 3; imaging may be limited to just the hip joint as described in claim 2).
Regarding claim 4, the Lambers et al., Najarian et al. and Gregory et al. combination discloses the elements of claim 3 above.
The Lambers et al., Najarian et al. and Gregory et al. combination does not explicitly disclose that the medical imaging data are Digital Imaging and Communications in Medicine (DICOM) data.
However, it is common to utilize DICOM for archiving and communicating medical image data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize DICOM data for the medical imaging data so that a patient’s stored imaging data may be used at a later time for surgical planning.
claim 7, Lambers et al. discloses a method further comprising analyzing a femur of the one or more 3D models, the analysis comprising 
aligning with anatomic orientation (“Graphic 8 illustrates the patient-specific measurement of the Acetabular Version at the "3 o'clock" position, shown (for example) with a marker labelled "28.degree.". The marker is based upon the specific measure of Acetabular Version made for the patient and is positioned along a spectrum labelled with representative Acetabular Version angles of 0.degree., 15.degree., 20.degree. and 25.degree.” at paragraph 0113, line 1; the femur’s orientation is established by means of its relative positioning with respect to the pelvis), 
identifying bony landmarks (“line 75 that connects the posterior and anterior aspects of the acetabular rim on a transverse plane” at paragraph 0013, line 4; as the acetabular rim is identified, this corresponds to identifying bony landmarks) and
identifying proximal axes (“horizontal axis 70” at paragraph 0013, line 3; “femoral neck axis 85 and the condylar axis 90” at paragraph 0014, line 2; see Figures 7 and 8).
Regarding claim 9, Lambers et al. discloses a method wherein the determining step comprises determining one or more of femoral version (“Graphic 8 illustrates the patient-specific measurement of the Acetabular Version at the "3 o'clock" position, shown (for example) with a marker labelled "28.degree."” at paragraph 0113, line 1), inclination, and alpha angle (“Graphic 11 illustrates patient-specific measurements of the Alpha Angle at specific clock-face positions” at paragraph 0116, line 1).
Regarding claim 10, Lambers et al. discloses a method further comprising using a determined femoral version, inclination, or alpha angle in a medical procedure (“The virtual 3D model may then be analyzed to generate a set of patient-specific .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lambers et al., Najarian et al. and Gregory et al.  as applied to claim 1 above, and further in view of Tan et al. (“Acetabular rim and surface segmentation for hip surgery planning and dysplasia evaluation”).
The Lambers et al., Najarian et al. and Gregory et al. combination discloses a method further comprising analyzing a pelvis of the one or more 3D models (“The visualization shown in FIG. 15 (relating to pincer-type FAI) comprises a unique combination of elements not previously provided in a single image. More particularly, this display provides information about the acetabular rim of a hip joint, by providing a 3D rendering 155 of at least a portion of the acetabular rim of a hip joint that includes: (i) a region 156 associated with a pathology, with the region 156 being visually-coded 157 on the three-dimensional rendering 155 so as to indicate the height (or thickness or depth or dimension) of the region 156 relative to a target anatomy; and (ii) an arcing boundary line 160 indicating an acetabular boundary within which the anatomy of at least 95% of a normal population lies” Lambers et al. at paragraph 0136), the analysis comprising 
aligning with anatomic orientation (“Graphic 8 illustrates the patient-specific measurement of the Acetabular Version at the "3 o'clock" position, shown (for example) 
detecting acetabulum (as seen in Lambers et al. at Figures 9a, 9b and 15, the acetabulum is rendered).
The Lambers et al., Najarian et al. and Gregory et al. does not explicitly disclose calculating surface curvatures, and detecting acetabulum from the curvatures.
Tan et al. teaches a method in the same field of endeavor of hip joint image analysis, further comprising analyzing a pelvis of the one or more 3D models, the analysis comprising 
calculating surface curvatures (“In our case (surface of a 3D object) the important feature is curvature. We extract the principal curvatures 1 κ and 2 κ at each vertex V in our mesh using a patch fitting method [18,19] that essentially fits a quadric f to a neighborhood around each vertex” at section 2.3, line 3), and 
detecting acetabulum from the curvatures (“The level set is guided by curvature features on the mesh. It can segment portions of a surface that are bounded by a line of extremal curvature (ridgeline or crestline). The rim of the acetabulum is such an extremal curvature line” at section 1, paragraph 4, line 6; see also Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the curvature as taught by Tan et al. to identify the acetabular rim in the Lambers et al., Najarian et al. and Gregory et al. combination to .


Response to Arguments

	Summary of Remarks (@ response page labeled 5): “In contrast, Najarian’s “shape matching and object recognition” as cited by the Examiner involves the analysis of bone objects and removal of objects less likely to be bone matter (paragraph [0070]). The input is the set of candidate bone objects created by segmentation (paragraph [0070]). Thus, Najarian does not teach or suggest separating pelvis and femur by detecting points known to be in the space between them and approximating the shape of the femoral head.
Accordingly, Najarian certainly does not teach or suggest reconstructing surfaces based on the separating step.”

Examiner’s Response: This argument is moot in view of the newly cited Gregory et al. reference.

Summary of Remarks (@ response page labeled 5): “Moreover, the step of reconstructing surfaces is part of the automated segmentation process recited in claim 1. In contrast, Najarian teaches that “bone templates are manually formed from 

Examiner’s Response: While the bone templates are created manually, this is done subsequent to the portions utilized from the Gregory et al. reference.  The citations relied upon in Gregory et al. above are all part of the automated process.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662